          Case 3:20-cr-00002-SDD-RLB            Document 1       01/07/20 Page 1 of 2

                                                                                U.S. DISTRICT COURT
                                                                                'MIDDLE DISTRICT OF LOUISIANA

                            UNITED STATES DISTRICT COURT                        FILED JAN C' 2320
                                                                                         •/ft I 'i ^-' t...-fc.lJ




                            MIDDLE DISTRICT OF LOUISIANA
                                                                                            CLERK

           BILL OF INFORMATION FOR THEFT OF GOVERNMENT FUNDS
                         AND NOTICE OF FORFEITURE


UNITED STATES OF AMERICA                                     CRIMINAL NO. 20-(^-02,"SW"'^L^)

                                                             18U.S.C. §641
      versus                                                 18U.S.C.§981(a)(l)(C)
                                                             28U.S.C.§2461(c)
STARSKY CLARK                                                21 U.S.C. § 853(p)



THE UNITED STATES ATTORNEY CHARGES:

       Between on or about June 23, 2017 andNovember 19, 2018, in the Middle District of

Louisiana,- STARSKY CLARK, defendant herein, without authority, did knowingly embezzle,


steal, and convert to her own use, United States government funds in an amount of less than


$1,000; that is, money from the United States Department of Veterans Affairs, a department or


agency of the United States, knowing that she was not entitled to the funds and with the intent to


deprive the United States of the use of the funds.


       The above is a violation of Title 18, United States Code, Section 641.


                                  NOTICE OF FORFEITURE

       The allegations contained in this Bill of Information are hereby re-alleged and


incorporated by reference for the purpose of alleging forfeiture pursuant to Title 18, United


States Code, Section 981(a)(l)(C) and Title 28, United States Code, Section 2461(c).

       Upon conviction of the offense contained in this Bill of Information, STARSKY

CLARK, defendant herein, shall forfeit to the United States, pursuant to Title 18, United States
         Case 3:20-cr-00002-SDD-RLB             Document 1       01/07/20 Page 2 of 2




Code, Section 981(a)(l)(C) and Title 28, United States Code, Section 2461(c), any property, real

and personal, that constitutes or is derived from proceeds traceable to such violation.


       If any of the above-described forfeitable property, as a result of any act or omission of the


defendant:


               a. cannot be located upon the exercise of due diligence,


               b. has been transferred or sold to, or deposited with, a third party,


               c. has been placed beyond the jurisdiction of the court,


               d. has been substantially diminished in value, or


               e. has been commingled with other property that cannot be divided without


                       difficulty,

the United States shall be entitled to a forfeiture money judgment and shall be allowed to forfeit

substitute property pursuant to Title 21, United States Code, Section 853(p) in satisfaction of the

forfeiture money judgment.


                                                      UNITED STATES OF AMERICA, by



Date: _Ahll°^L_ VlW^A A\^^^
                                                      ^RANDOj^-FREf
                                                        OTED STATES A11TORNEY
                                                      MIDDLE DI^TR^CT OF LOUISIANA


                                                         Wh^ i
                                                        ilSICA JARRI
                                                        DISTANT U.SVATTORNEY
                                                      MIDDLE DISTRICT OF LOUISIANA
